UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


JAMES JOHNATHAN ROGERS,                           §
                                                  §
                Plaintiff,                        §
                                                  §
versus                                            §   CIVIL ACTION NO. 1:19-CV-6
                                                  §
WARDEN, FCI BEAUMONT,                             §
                                                  §
                Defendant.                        §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff James Johnathan Rogers, proceeding pro se, filed this petition for writ of habeas

corpus. The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The magistrate judge

has submitted a Report and Recommendation of United States Magistrate Judge recommending this

petition be dismissed without prejudice pursuant to Federal Rule of Civil Procedure 41(b).

         The court has received the Report and Recommendation, along with the record, pleadings,

and all available evidence. No objections were filed to the Report and Recommendation.

                                              ORDER

         Accordingly, the findings of fact and conclusions set forth in the Report are correct and

the Report of the magistrate judge is ADOPTED. An appropriate final judgment will be entered.


          SIGNED at Beaumont, Texas, this 20th day of August, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
